


110 HRES 435 EH: Expressing concern relating to the

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 435
		In the House of Representatives, U.
		  S.,
		
			November 5, 2007
		
		RESOLUTION
		Expressing concern relating to the
		  threatening behavior of the Iranian regime and its leader Mahmoud Ahmadinejad,
		  and the activities of terrorist organizations sponsored by that regime in Latin
		  America.
	
	
		Whereas the Department of State has said that Iran is the
			 most active state sponsor of terrorism;
		Whereas the Department of State 2007 International
			 Narcotics Control Strategy Report moved Iran to a Jurisdiction of
			 Primary Concern;
		Whereas in February 2006, the chairman of the Iranian
			 legislative body announced an offer to assist Venezuela with a nuclear
			 program;
		Whereas in February 2006, Cuba, Venezuela, and Syria were
			 the only 3 member nations of the 35-nation board of the International Atomic
			 Energy Agency to vote against referring Iran to the United Nations Security
			 Council for its nuclear program;
		Whereas in September 2007, Iran requested observer-status
			 membership in the Bolivarian Alternative for the Peoples of the Americas
			 (ALBA), an organization led by Hugo Chavez, President of Venezuela, to counter
			 United States-led efforts for free trade in that region;
		Whereas in September 2007, Mahmoud Ahmadinejad, the
			 President of Iran, made his third visit in one year to Latin America, this time
			 visiting Venezuela and Bolivia, where Mr. Ahmadinejad announced a commitment of
			 Iranian investment in Bolivia of up to $1,000,000,000 over five years;
		Whereas Mr. Ahmadinejad and Mr. Chavez have announced
			 plans for a $2,000,000,000 shared fund to invest in projects in countries that
			 Mr. Chavez characterized as seeking to liberate themselves from the U.S.
			 imperialist yoke;
		Whereas in July 2007, the Venezuelan energy minister
			 announced plans to sell gasoline to Iran following riots in Iran opposing the
			 Iranian Government’s policy of gas rationing;
		Whereas in March, 2007 routine civilian airline flights
			 were established from Tehran, Iran directly to Caracas, Venezuela;
		Whereas the 2006 State Department’s Country Reports on
			 Terrorism stated that Venezuela is not fully cooperating with
			 United States antiterrorism efforts;
		Whereas according to the State Department, an
			 individual claiming to be a member of an Islamic extremist group in Venezuela
			 placed two pipe bombs outside the American Embassy in Caracas on October 23,
			 2006. Venezuelan police safely disposed of the two pipe bombs and immediately
			 made one arrest. The investigation by Venezuelan authorities resulted in the
			 additional arrest of the alleged ideological leader of the group. At year’s
			 end, both suspects remained in jail and prosecutors were pressing terrorism
			 charges against them;
		Whereas Hizbollah, Iran’s proxy terrorist group, executed
			 the deadliest terrorist attack against Americans abroad since World War II, the
			 1983 suicide bombing of a United States Marine barracks in Beirut, Lebanon,
			 that killed 241 American servicemen;
		Whereas Iran and Hizbollah were involved in the two
			 deadliest terrorist attacks in Argentina: the March 1992 bombing of the Israeli
			 Embassy in Buenos Aires, Argentina, which killed 29 people and the July 1994
			 attack against the Argentine-Israeli Mutual Association (AMIA), which killed 85
			 people;
		Whereas the Government of Argentina is currently seeking
			 legal action against the perpetrators of the 1994 AMIA terrorist attack;
		Whereas in September 2007, the President of Argentina said
			 to the United Nations General Assembly, I want to stress here, in the
			 United Nations headquarters, that unfortunately until now, the Islamic Republic
			 of Iran has not collaborated with the Argentine justice system to clarify what
			 occurred;
		Whereas according to a 2003 report by the Library of
			 Congress, money laundered in the tri-border region, the area where Argentina,
			 Paraguay and Brazil meet, probably are in the billions of dollars per
			 year and Hizbollah has reaped hundreds of millions of dollars in
			 profits from narcotics and arms trafficking, product piracy, and other illicit
			 activities in the tri-border area;
		Whereas the television station Telemundo interviewed
			 residents of the tri-border region who said that they’re only waiting
			 for an order to put bombs on their body and attack the United
			 States;
		Whereas in March 2007, Brazilian officials arrested 31
			 people for illegally issuing passports over the past 14 years, and press
			 reports indicate that some of these passports may have been provided to members
			 of terrorist organizations, including members of Hizbollah;
		Whereas Brazil, Argentina, Paraguay, and the United States
			 have formed the 3+1 Group, which has focused on the financing of terrorism,
			 drug and arms trafficking, and border security, as well as the exchange of
			 information, with the purpose of preventing terrorism and transnational crimes
			 in the tri-border region;
		Whereas in November 2006, Brazil established a new
			 Regional Intelligence Center in the tri-border region, dedicated to
			 coordinating intelligence activities of the police forces of Argentina, Brazil,
			 and Paraguay, and invited Argentina and Paraguay to send official
			 representatives to the Center;
		Whereas in March 2007, the Organization of American
			 States’ Inter-American Committee Against Terrorism (CICTE) reaffirmed that
			 terrorism in all its forms and manifestations, whatever its origin or
			 motivation, has no justification whatsoever, affects the full enjoyment and
			 exercise of human rights, and constitutes a grave threat to international peace
			 and security, democratic institutions, and the values enshrined in the OAS
			 Charter, the Inter-American Democratic Charter, and other regional and
			 international instruments;
		Whereas in July 2007, the Government of Argentina enacted
			 anti-terrorism legislation that put in place harsher penalties for cooperating
			 with terrorists; and
		Whereas as of March 2007, the Government of Brazil was
			 considering expanded anti-terrorism legislation: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses concern
			 over the emerging national security implications of the Iranian regime’s
			 efforts to expand its influence in Latin America;
			(2)supports the
			 existing counterterrorism efforts of Latin American countries, including the
			 successful counterterrorism efforts of the 3+1 Group (consisting of Brazil,
			 Argentina, Paraguay, and the United States);
			(3)emphasizes the
			 importance of eliminating Hizbollah’s financial network in the tri-border
			 region of South America where Brazil, Paraguay, and Argentina meet and
			 throughout the Western Hemisphere;
			(4)commends and
			 supports the efforts of individual countries and regional bodies in the Western
			 Hemisphere that have led efforts to eliminate terrorist financing and other
			 terrorist operations;
			(5)calls on the
			 United States Government to work with governments in the Western Hemisphere to
			 pursue an antiterrorism campaign based on cooperation and constant
			 vigilance;
			(6)urges the United
			 States Government to work bilaterally and multilaterally with countries in the
			 Western Hemisphere to help them create antiterrorism legislation that would
			 give governmental authorities new tools to take action against terrorist
			 networks; and
			(7)recommends that the
			 President of the United States create more mechanisms for joint
			 counterterrorism operations and intraregional information sharing among
			 supportive countries in the Western Hemisphere, especially in light of Iran’s
			 increased involvement in the region.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
